           Case 2:21-cv-00304-MSG Document 6 Filed 03/05/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY JOHN VENERI, JR.,     :
         Petitioner,          :
                              :
        v.                    :                       CIVIL ACTION NO. 21-CV-0304
                              :
STATE CORRECTIONAL            :
INSTITUTION: LAUREL HIGHLANDS,:
et al.,                       :
           Respondents.       :

                                        MEMORANDUM

GOLDBERG, J.                                                                     MARCH 5, 2021

         In this Memorandum, the Court explains why it will enjoin Petitioner Anthony John

Veneri, Jr. from filing successive habeas petitions challenging his 1979 convictions absent

authorization from the United States Court of Appeals for the Third Circuit. The Court will also

explain why it will direct Veneri to show cause as to why he should not also be enjoined from

filing mandamus petitions challenging those same convictions.

    I.      VENERI’S LITIGATION HISTORY

         The Court previously set forth the history of Veneri’s convictions and the habeas

petitions he filed in this Court, (see ECF No. 3) and will repeat that history here in support of the

injunction. Petitioner Anthony John Veneri Jr. “was convicted in 1979 of robbery, kidnapping,

larceny, firearms violations, and various other charges related to two separate bank robberies

which occurred in July 1978.” 1 Veneri v. Fulcomer, Civ. A. No. 90-2402, 1990 WL 156546, at

*1 (E.D. Pa. Oct. 10, 1990); see also Veneri v. Fulcomer, Civ. A. No. 90-2402, 1990 WL 99021,



1
 The dockets for those criminal cases can be found at Commonwealth v. Veneri, CP-23-CR-
0003526-1978 & CP-23-CR-0003713-1978 (Delaware C.P.).
                                                  1
          Case 2:21-cv-00304-MSG Document 6 Filed 03/05/21 Page 2 of 8




at *1 (E.D. Pa. July 13, 1990) (explaining that Veneri is “serving a 25–50 year sentence resulting

from his conviction by a jury in the court of Common Pleas of Delaware County of two separate

armed robberies and a firearms violation”); Commonwealth v. Veneri, 240 A.3d 923 (Pa. Super.

Ct. 2020) (Table) (“On January 31, 1979, a jury convicted Veneri of two bank robberies and

related charges. The trial court sentenced him to twenty-five to fifty years of imprisonment to be

served consecutive to a previously imposed sentence for armed robbery imposed by another

state.”). In 1990, Veneri filed a petition for a writ of habeas corpus in this Court, which was

denied on the merits. See Veneri, 1990 WL 156546 at *2.

       For the past three decades, Veneri has repeatedly attempted to attack his convictions.

Following the denial of his first habeas petition, Veneri filed numerous petitions for a writ of

habeas corpus in this Court, none of which yielded relief. 2 Veneri was repeatedly informed that

this Court lacks jurisdiction to consider successive petitions challenging his 1979 convictions

absent approval from the United States Court of Appeals for the Third Circuit, 3 but he



2
  See Veneri v. Delaware Cty. Courthouse, Civ. A. No. 21-70 (E.D. Pa.); Veneri v.
Commonwealth of Pa., Civ. A. No. 20-6394 (E.D. Pa.); Veneri v. Commonwealth of Pa., Civ. A.
No. 20-5730 (E.D. Pa.); Veneri v. Commonwealth of Pa., Civ. A. No. 20-4437 (E.D. Pa.); Veneri
v. Commonwealth of Pa., Civ. A. No. 20-3637 (E.D. Pa.); Veneri v. Commonwealth of Pa., Civ.
A. No. 19-2029 (E.D. Pa.); Veneri v. Commonwealth of Pa., Civ. A. No. 13-4546 (E.D. Pa.);
Veneri v. Commonwealth of Pa. Bd. of Prob. & Parole, Civ. A. No. 12-1124 (E.D. Pa.); Veneri
v. Coleman, Civ. A. No. 10-691 (E.D. Pa.); Veneri v. Commonwealth of Pa. Bd. of Prob. &
Parole, Civ. A. No. 09-1666 (E.D. Pa.); Veneri v. Coleman, Civ. A. No. 09-447 (E.D. Pa.);
Veneri v. Johnson, Civ. A. No. 01-774 (E.D. Pa.); Veneri v. Mehann, Civ. A. No. 01-624 (E.D.
Pa.); Veneri v. Johnson, Civ. A. No. 00-321 (E.D. Pa.); Veneri v. Ct. of Common Pleas of
Delaware Cty., Pa., Civ. A. No. 98-4218 (E.D. Pa.); Veneri v. White, Civ. A. No. 96-4827 (E.D.
Pa); Veneri v. White, Civ. A. No. 95-0821 (E.D. Pa.); Veneri v. Domovich, Civ. A. No. 93-5826
(E.D. Pa); Veneri v. Domovich, Civ. A. No. 92-2792 (E.D. Pa.); Veneri v. Domovich, Civ. A. No.
91-7237 (E.D. Pa). Some of these petitions also included claims challenging the denial of
Veneri’s parole. See, e.g., Veneri v. Commonwealth of Pa. Bd. of Prob. & Parole, Civ. A. No.
12-1124 (E.D. Pa.); Veneri v. Coleman, Civ. A. No. 10-691 (E.D. Pa.).
3
  See, e.g., Veneri v. Commonwealth of Pa., Civ. A. No. 19-2029 (E.D. Pa.) (ECF No. 5); Veneri
v. Coleman, Civ. A. No. 10-691 (E.D. Pa.) (ECF No. 2).
                                                 2
          Case 2:21-cv-00304-MSG Document 6 Filed 03/05/21 Page 3 of 8




nevertheless continued to file successive petitions in this Court without permission from the

Third Circuit. His efforts to obtain permission from the Third Circuit to file a successive petition

have thus far been unsuccessful.

       In 2016, Veneri filed a petition for a writ of mandamus seeking release from custody on

the grounds that his convictions were unconstitutional. See Veneri v. Delaware Cty. Courthouse,

Civ. A. No. 16-3649 (E.D. Pa.). The Court dismissed that petition as frivolous, pursuant to 28

U.S.C. § 1915(e)(2)(B)(i), explaining that federal courts lack authority to issue a writ of

mandamus against state officials and that, in any event, a state prisoner seeking to challenge the

constitutionality of his conviction in federal court must pursue his claims by filing a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254. Id. (ECF Nos. 5 & 6). The Court also

struck the habeas petition that Veneri filed under the same docket number. Veneri’s appeal was

unsuccessful. Id. (ECF No. 9). He thereafter filed another petition for a writ of habeas corpus

on the docket for his mandamus case, which the Court dismissed without prejudice for lack of

subject matter jurisdiction. Id. (ECF No. 11).

       In 2020, Veneri filed two new mandamus cases in which he essentially sought habeas

relief. See Veneri v. Hainsworth, Civ. A. No. 20-3561 (E.D. Pa.); Veneri v. Hainsworth, Civ. A.

No. 20-4383 (E.D. Pa.). In those cases, the Court dismissed Veneri’s mandamus petitions as

legally frivolous because it is improper to use a mandamus petition, rather than a habeas petition,

to attack a state conviction and because a federal court may not issue a writ of mandamus against

state officials pursuant to 28 U.S.C. § 1361. The Court also reminded Veneri, in dismissing his

mandamus petitions, that only the Third Circuit could grant him authorization to file a successive

habeas petition. Veneri nevertheless filed post-judgment petitions in his mandamus cases,

including habeas petitions, all of which were stricken by the Court. He also initiated a new



                                                  3
          Case 2:21-cv-00304-MSG Document 6 Filed 03/05/21 Page 4 of 8




mandamus case, which was dismissed due to his failure to prosecute. Veneri v. Commonwealth

of Pa., Civ. A. No. 20-5755 (E.D. Pa.).

       In the meantime, Veneri continued to file new habeas petitions. In a January 13, 2021

Order, this Court dismissed as unauthorized one of those petitions and warned Veneri that “if he

continue[d] to file unauthorized successive habeas petitions over which this Court lacks

jurisdiction, he may be subjected to filing restrictions.” 4 Veneri v. Delaware Cty. Courthouse,

Civ. A. No. 21-70 (ECF No. 3). Shortly thereafter, the Court received Veneri’s habeas petition

in the instant case, his twenty-first 5 successive petition challenging his 1979 convictions. (ECF

No. 1.) As he had not obtained prior approval from the Third Circuit to file this successive

petition, the Court, in a February 1, 2021 Order, dismissed the petition without prejudice for lack

of subject matter jurisdiction and directed Veneri to show cause as to why he should not be

enjoined from filing further successive petitions challenging his 1979 convictions absent prior

approval from the Third Circuit. (ECF No. 3 (citing 28 U.S.C. § 2244(b)(3)(A); Robinson v.

Johnson, 313 F.3d 128, 139-40 (3d Cir. 2002)).) Two days later, the Court received a new

habeas petition from Veneri, his twenty-second successive petition, which the Court dismissed




4
  Veneri’s abusive litigation behavior had also been acknowledged by the United States Supreme
Court, which enjoined him from filing petitions without paying the filing fees, and the United
States Court of Appeals for the Third Circuit. See In re Veneri, 531 U.S. 810 (2000) (“As
petitioner has repeatedly abused this Court’s process, the Clerk is directed not to accept any
further petitions in noncriminal matters from petitioner unless the docketing fee required by Rule
38(a) is paid and the petition is submitted in compliance with Rule 33.1.”); In re: Veneri, 3d Cir.
No. 18-3546 (Mar. 19, 2019 Order) (“[W]e caution [Veneri] that he could face sanctions and
filing restrictions if he continues to submit repetitive and vexatious filings to this Court.”).
5
  This number does not include any successive post-judgment habeas petitions that Veneri filed
in some of his habeas and mandamus cases.


                                                 4
           Case 2:21-cv-00304-MSG Document 6 Filed 03/05/21 Page 5 of 8




for lack of subject matter jurisdiction as unauthorized. See Veneri v. Hainsworth, Civ. A. No.

21-573 (E.D. Pa.).

         In response to the Court’s show cause Order, Veneri filed a “Motion-to-Disqualify

Yourself” and a “Petition-for-a-Writ-of-Mandamus; Nunc-Pro-Tunc” that again attacks his 1979

convictions. (ECF Nos. 4 & 5.) He also filed post-judgment mandamus petitions in two of his

recent habeas cases, which cases had been dismissed for lack of subject matter jurisdiction. See

Veneri v. Delaware Cty. Courthouse, Civ. A. No. 21-70 (E.D. Pa.) (ECF No. 4); Veneri v.

Hainsworth, Civ. A. No. 21-573 (E.D. Pa.) (ECF No. 4). In other words, after being directed to

respond as to why the Court should not enjoin him from filing further unauthorized habeas

petitions, Veneri has changed the label on his filings to seek the same relief under the guise of a

mandamus petition, even though he has been repeatedly informed that there is no legal basis for

such an approach.

   II.        DISCUSSION

         Initially, the Court will deny Veneri’s “Motion-to-Disqualify Yourself,” which the Court

construes as a recusal motion, because it does not set forth any legitimate basis for recusal and

appears to be based solely on Veneri’s disagreement with this Court’s handling of his litigation.

See Liteky v. United States, 510 U.S. 540, 554 (1994) (explaining that recusal is rarely justified

based upon rulings made by the Court); In re Brown, 623 F. App’x 575, 576 (3d Cir. 2015) (per

curiam) (recusal is not required merely because of a litigant’s “dissatisfaction with District Court

rulings”). Accordingly, it is appropriate for this Court to rule on the matter of a prefiling

injunction.

         A district court may enjoin “abusive, groundless and vexatious conduct” pursuant to 28

U.S.C. § 1651(a), the All Writs Act. Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir. 1993). This



                                                  5
            Case 2:21-cv-00304-MSG Document 6 Filed 03/05/21 Page 6 of 8




“broad scope of . . . power . . . is limited by two fundamental tenets of our legal system—the

litigant’s due process and access to the courts.” Id. “There are three requirements that must be

met before a court may issue such an injunction: ‘(1) the litigant must be continually abusing the

judicial process; (2) the litigant must be given notice of the potential injunction and an

opportunity to oppose the court’s order; and (3) the injunction must be narrowly tailored to fit the

specific circumstances of the case.’” Holman v. Hooten, No. 11-78, 2015 WL 3798473, at *7

(E.D. Pa. June 17, 2015) (quoting Grossberger v. Ruane, 535 F. App’x 84, 86 (3d Cir. 2013));

see also Abdul-Akbar v. Watson, 901 F.2d 329, 332 (3d Cir. 1990) (noting that a pre-filing

injunction is “an extreme remedy that must be narrowly tailored and sparingly used”). While

“pro se litigants are not entitled to special treatment,” Brown v. City of Phila., Nos. 05-4160, 06-

2496, 06-5408, 08-3369, 2009 WL 1011966, at *15 (E.D. Pa. Apr. 14, 2009), the use of a pre-

filing injunction against a pro se litigant “must be approached with caution.” Grossberger, 535

F. App’x at 86 (citing In re Oliver, 682 F.2d 443, 445 (3d Cir. 1982)).

       A.    Habeas Petitions

       Here, Veneri has shown a pattern of filing successive habeas petitions, whether as new

cases or in closed cases, that have not been authorized by the Third Circuit. The law has been

explained to Veneri in orders dismissing those unauthorized successive petitions, but he has

nevertheless continued to submit repetitive petitions to the Court. After being warned that such

repetitive filings could subject him to restrictions, he filed new petitions in short order.

Accordingly, the Court concludes that Veneri has shown that he will continue to file

unauthorized successive habeas petitions unless he is precluded from doing so. Veneri has been

given an opportunity to respond prior to the issuance of an injunction, and the injunction will be

narrowly tailored to address the abusive conduct at issue. Importantly, nothing in the injunction



                                                   6
            Case 2:21-cv-00304-MSG Document 6 Filed 03/05/21 Page 7 of 8




prevents Veneri from proceeding on any successive habeas petition challenging his 1979

convictions if he obtains authorization to do so from the Third Circuit.

       B.    Mandamus Petitions

       After the Court directed Veneri to show cause, he responded by filing three mandamus

petitions in his most recent habeas cases, including this one, even though those cases had all

been dismissed for lack of subject matter jurisdiction and closed. He did so even though his

three prior mandamus cases were dismissed as legally frivolous because it is improper to use a

mandamus petition to seek habeas relief. The Court will strike Veneri’s post-judgment

mandamus petition because it was improperly filed in this habeas action and is, in any event,

frivolous for the same reasons his prior petitions were frivolous. Cf. Veneri v. Delaware Cty.

Courthouse, 3d Cir. No. 16-3624 (Dec. 13, 2016 Order (concluding that jurists of reason would

not debate the district court’s decision to strike Veneri’s habeas petition because “[a]s the

District Court explained, habeas relief was inappropriate because [Veneri] brought his case as a

mandamus action”)).

       It appears to this Court that upon issuance of an injunction prohibiting the Clerk of Court

from docketing unauthorized successive habeas petitions submitted by Veneri, Veneri’s abusive

filings will continue under another title. More specifically, it appears that Veneri will continue

to file for habeas relief under the guise of filing mandamus petitions, even though there is no

legal basis for such petitions, and he has been informed of this legal principle. The Court will

therefore direct Veneri to show cause as to why the Court’s injunction, which issues with this

Memorandum, should not be expanded to prohibit Veneri from filing any mandamus petitions

challenging his 1979 convictions, whether filed as a new action or as a post-judgment petition in

a previously-filed case.



                                                 7
            Case 2:21-cv-00304-MSG Document 6 Filed 03/05/21 Page 8 of 8




   III.      CONCLUSION

          For the foregoing reasons, the Court will deny Veneri’s request that this Court recuse

itself, enjoin him from filing further unauthorized successive habeas petitions challenging his

1979 convictions, and direct Veneri to show cause as to why the injunction should not be

expanded to cover mandamus petitions. An Order follows.




                                                  8
